Taylor, J.
The opinion in the case of The State v. Doxta-ter,ante, p. 278, disposes of the exceptions of the defendant in this case adversely to her. In that opinion it is expressly held that the criminal laws of.the state extend to all parts of the state, including the Oneida reservation, within the boundaries of which the offense charged against the defendant was committed; and as the evidence shows that she was not an Indian, and did not belong to the tribe of Oneida Indians, there can be no pretense that she was not subject to the criminal laws of the state, on any grounds personal to herself, as was claimed in the case of Doxtater.
By the Cov/rt. — The exceptions of the defendant are overruled, and the cause remanded with directions to the circuit court to proceed to judgment against the defendant.